
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.33

       


       
ASSET PURCHASE AGREEMENT

BETWEEN

DOWN ACQUISITION CORPORATION

AND

NETZEE, INC.

--------------------------------------------------------------------------------




TABLE OF CONTENTS


1.   Introduction   1
2.
 
Effective Date
 
1
3.
 
Definitions
 
1
4.
 
Purchase and Sale
 
6     4.1     Purchase and Sale of Purchased Assets.   6     4.2     Assumption
of Liabilities.   7     4.3     Consideration for Purchased Assets.   8
5.
 
Closing
 
8     5.1     Time and Place   8     5.2     Closing Deliveries of Netzee   9  
  5.3     Closing Deliveries of Certegy   9
6.
 
Representations and Warranties of Netzee
 
9     6.1     Organization.   9     6.2     Authority   9     6.3     Required
Consents   9     6.4     Equipment and Tangible Property   10     6.5    
Intellectual Property and Proprietary Rights.   10     6.6     Material Business
Contracts.   11     6.7     Business Licenses   12     6.8     Business
Employees.   12     6.9     Employee Benefit Plans   12     6.10   Financial
Information   12     6.11   Real Property.   13     6.12   Litigation;
Governmental Orders   13     6.13   Compliance with Laws   13     6.14  
Environmental Matters   13     6.15   Insurance   13     6.16   Transactions
with Affiliates   14     6.17   Taxes.   14     6.18   Absence of Changes or
Events   14     6.19   Sufficiency of Assets   15     6.20   Brokers   15    
6.21   Accounts Receivable   15     6.22   Prepaid Subscriptions   15     6.23  
Absence of Undisclosed Liabilities   15     6.24   Books and Records   15    
6.25   Bank Accounts; Lock Boxes   15     6.26   Projections   16     6.27  
Disclosure   16     6.28   Business Performance   16
7.
 
Representations and Warranties of Certegy
 
16     7.1     Organization   16     7.2     Authority   16     7.3     Brokers
  16
8.
 
Covenants and Agreements
 
17

i

--------------------------------------------------------------------------------

    8.1     Conduct of Business.   17     8.2     Access and Information   18  
  8.3     Confidentiality.   18     8.4     Further Actions   18     8.5    
Publicity   19     8.6     Transaction Costs   19     8.7     Employees and
Employee Benefit Matters.   19     8.8     Retention of and Access to Records.  
19     8.9     Insurance   20     8.10   Exclusivity   20     8.11   Covenant
Not to Compete.   20     8.12   Equitable Remedies   20     8.13   Intellectual
Property   20     8.14   Endorsement of Checks   21     8.15   Meeting of
Stockholders   21     8.16   Filings; Other Actions   21     8.17   Use of
Proceeds   22
9.
 
Conditions to Closing
 
22     9.1     Conditions to Obligations of Certegy   22     9.2     Conditions
to Obligations of Netzee   23
10.
 
Indemnification
 
24     10.1     Survival   24     10.2     Indemnification by Certegy   24    
10.3     Indemnification by Netzee   24     10.4     Claims.   24     10.5    
Limitations.   25     10.6     Treatment of Indemnity Benefits   25
11.
 
Termination
 
25     11.1     Termination   25     11.2     Procedure and Effect of
Termination.   25
12.
 
Miscellaneous
 
26     12.1     Assignment   26     12.2     Governing Law   26     12.3    
Waiver   26     12.4     Force Majeure   26     12.5     Headings; Construction
  26     12.6     Entire Agreement   27     12.7     Neutral Construction   27  
  12.8     Severability   27     12.9     Notices   27     12.10   Time is of
the Essence   28     12.11   No Third Party Beneficiary   28     12.12  
Counterparts   28     12.13   Amendment   28     12.14   No Successor Liability
  28     12.15   Specific Performance   28

ii

--------------------------------------------------------------------------------


List of Schedules and Exhibits


Schedule


--------------------------------------------------------------------------------

  Description

--------------------------------------------------------------------------------

4.1(a)(i)   Leased Real Property 4.1(a)(vi)   Purchased Assets, Including All
Intellectual Property, Client Contracts and Material Business Contracts
4.1(b)(x)   Certain Retained Assets 4.3(b)   Accounts Receivable Certificate 6.1
  List of Affiliates and Jurisdictions 6.3   Required Consents 6.4   Equipment
and Tangible Personal Property 6.5   Intellectual Property Infringement,
Licensing and Ownership Issues 6.6(a)   Contract Listing 6.6(b)   Material
Business Contracts—Exceptions to Enforceability 6.7   Business Licenses 6.8(a)  
Business Employees 6.10   Financial Information 6.12   Litigation; Governmental
Orders 6.13   Compliance with Laws 6.14   Environmental Matters 6.15   Business
Insurance Policies 6.16   Transactions with Affiliates 6.17(a)   Taxes 6.18  
Certain Changes or Events 6.19   Affiliate Ownership of Assets 6.21   Accounts
Receivable 6.22   Prepaid Subscriptions 6.23   Liabilities 6.25   Accounts and
Lock Boxes 6.26   Projections 8.7   Identified Employees 8.15(b)   Plan of
Liquidation and Dissolution


Exhibit


--------------------------------------------------------------------------------


 
Description

--------------------------------------------------------------------------------

Exhibit A   Wire Instructions for Netzee Exhibit B   Indemnity Escrow Agreement

iii

--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

        By this Asset Purchase Agreement, Down Acquisition Corporation
("Certegy") and Netzee, Inc. ("Netzee"), agree as follows:

        1.    Introduction. Netzee desires to sell certain assets that it uses
in connection with its Business, including the Material Business Contracts and
the Software. Certegy desires to purchase, and Netzee desires to sell, certain
of the assets owned, used or held for use by Netzee in connection with the
Business and in connection therewith, Certegy has agreed to assume certain
specifically identified liabilities of Netzee relating to the Business, all upon
the terms and subject to the conditions set forth in this Agreement.

        2.    Effective Date. This Agreement is made and entered on and is
effective as of December 5, 2002 ("Effective Date").

        3.    Definitions. When used in this Agreement, the following terms
shall have the respective meanings set forth below:

        "Accounts Receivable" shall mean all of Netzee's rights in, to and under
all purchase orders or receipts for goods or services as maintained in the books
and records of Netzee in the ordinary course of business.

        "Accounts Receivable Certificate" has the meaning set forth in
Subsection 4.3(b).

        "Action" means any claim, action, suit or proceeding, arbitral action,
governmental inquiry, criminal prosecution or other investigation.

        "Affiliate" means, with respect to any Person: (i) any other Person
directly or indirectly controlling, controlled by or under common control with,
such Person; (ii) any other Person that beneficially owns ten percent (10%) or
more of any class of equity securities (including any equity securities issuable
upon the exercise of any option or convertible security) of such Person or any
of its Affiliates; or (iii) any director, partner, executive officer or manager
of such Person. For the purposes of this definition, "control" (including, with
correlative meanings, the terms "controlling", "controlled by" and "under common
control with") means, with respect to any Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through ownership of voting securities, by
contract or otherwise.

        "Agreement" means this Asset Purchase Agreement and all of its schedules
and exhibits, as well as the Operative Agreements.

        "Alternative Transaction" has the meaning set forth in Subsection
8.1(b).

        "Assigned IP" has the meaning set forth in Subsection 4.1(a)(vi).

        "Assumed Liabilities" has the meaning set forth in Subsection 4.2(a).

        "Balance Sheet" has the meaning set forth in Subsection 6.10.

        "Benefit Plan" means any Plan that is sponsored, maintained or
contributed to or required to be contributed to by Netzee or to which Netzee is
a party, or with respect to which Netzee has any other similar or comparable
obligation or liability (fixed, contingent or otherwise), whether written or
oral, for the benefit of any Business Employee.

        "Bill of Sale and Assignment Agreement" has the meaning set forth in
Subsection 9.1(viii).

        "Business" means Netzee's full-service Internet banking, online bill
payment, cash management and other business lines, including the Material
Business Contracts and the Software.

1

--------------------------------------------------------------------------------




        "Business Day" means any day other than Saturday, Sunday or any day on
which any U.S. national banking association is required or authorized to be
closed.

        "Business Employees" has the meaning set forth in Subsection 6.8(b).

        "Business Insurance Policies" has the meaning set forth in Subsection
6.15.

        "Business Licenses" has the meaning set forth in Subsection 4.1(a)(iii).

        "Cash Payment" has the meaning set forth in Subsection 4.3(a).

        "Certegy" has the meaning set forth in the preamble to this Agreement.

        "Certegy Indemnified Party" has the meaning set forth in Subsection
10.3.

        "Claim" has the meaning set forth in Subsection 10.4.

        "Client Contracts" means Netzee's agreements to provide Business'
services to the customers identified in Schedule 4.1(a)(vi).

        "Closing" has the meaning set forth in Subsection 5.1.

        "Closing Cash Payment" has the meaning set forth in Subsection 5.3.

        "Closing Date" has the meaning set forth in Subsection 5.1.

        "Closing Date Accounts Receivable" has the meaning set forth in
Subsection 4.3(b).

        "Contract" means any contract, agreement, indenture, note, bond,
instrument, lease, conditional sales contract, mortgage, license, franchise
agreement, concession agreement, insurance policy, security interest, guaranty,
binding commitment or other agreement or arrangement, whether written or oral.

        "Effective Date" has the meaning set forth in Section 2.

        "Encumbrance" means any security interest, pledge, mortgage, lien,
charge, adverse claim of ownership or use, restriction on transfer (such as a
right of first refusal or other similar right), defect of title, or other
encumbrance of any kind or character.

        "Environmental Law" means any applicable law, order, regulation, decree,
permit, license, ordinance or other federal, state, county, provincial, local or
foreign governmental requirements in effect as of the date hereof and/or the
Closing Date relating to pollution, the protection of human health and the
environment, or the Spill of any Hazardous Substance into the environment.

        "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended, any successor statute thereto and the rules and regulations promulgated
thereunder.

        "Excluded Assets" has the meaning set forth in Subsection 4.1(b).

        "Excluded Liabilities" has the meaning set forth in Subsection 4.2(b).

        "Financial Information" has the meaning set forth in Subsection 6.10.

        "GAAP" means United States generally accepted accounting principles, as
in effect from time to time.

        "Governmental Authority" means any government, any governmental entity,
department, commission, board, agency or instrumentality, and any court,
tribunal or judicial body, in each case whether federal, state, county,
provincial, local or foreign.

2

--------------------------------------------------------------------------------




        "Governmental Order" means any order, judgment, injunction, decree,
stipulation or determination issued, promulgated or entered by or with any
Governmental Authority of competent jurisdiction.

        "Hazardous Substance" means petroleum, petroleum by-products,
polychlorinated biphenyls and any other chemicals, materials, substances or
wastes which are currently defined or regulated as "hazardous substances,"
"hazardous materials," "hazardous wastes," "extremely hazardous wastes,"
"restricted hazardous wastes," "toxic substances," "toxic pollutants," "toxic
air pollutants," "hazardous air pollutants," "pollutants," or "contaminants"
under any Environmental Law.

        "Identified Employees" has the meaning set forth in Subsection 8.7(a).

        "Indemnified Party" has the meaning set forth in Subsection 10.4.

        "Indemnifying Party" has the meaning set forth in Subsection 10.4.

        "Indemnity Escrow Amount" has the meaning set forth in Subsection 5.3.

        "Indemnity Escrow Agent" has the meaning set forth in Subsection 5.3.

        "Indemnity Escrow Agreement" has the meaning set forth in Subsection
5.3.

        "Independent Accounting Firm" means: (i) one of the
nationally-recognized "big-four" public accounting firms mutually acceptable to
Netzee and Certegy; or (ii) if Netzee and Certegy are unable to agree upon such
a firm, then each party shall select one such firm and those two firms shall
select a third such firm, in which event "Independent Accounting Firm" shall
mean such third firm.

        "Intellectual Property" means any: (i) patents, patent applications,
invention disclosures and any inventions and improvements described therein,
whether patentable or unpatentable; (ii) Marks; (iii) copyrights and
copyrightable works, and any registrations and applications for registration
thereof; (iv) trade secrets, confidential business information, know-how,
research and development information; (v) technical drawings, technical
specifications, technical designs and technical data; (vi) software, software
systems, databases and database systems, and documentation associated therewith;
(vii) website applications and Internet web sites, including any domain names,
URLs, hypertext markup language ("HTML") files, graphics, text files and
documentation associated with such website applications and Internet websites;
(viii) licenses granting Netzee any rights with respect to any of the foregoing;
and (ix) where appropriate, copies and tangible embodiments of any of the
foregoing in an appropriate form or medium.

        "Internal Revenue Code" means the Internal Revenue Code of 1986, as
amended, any successor statute, and the rules and regulations promulgated
thereunder.

        "knowledge of Netzee" means the actual knowledge of either Donny R.
Jackson, Jarett J. Janik, Kevin R. Lee, Mike Upton, Leslie Owen, Luke Balding,
Jara Keskessa, Jim Averna, Tammy Martindale or Richard Campbell, or knowledge
that either of them should have gained through the reasonable performance of
their respective job functions.

        "Law" means any federal, state, county, provincial, local or foreign
statute, law, ordinance, regulation, rule, code or rule of common law.

        "Leased Real Property" has the meaning set forth in Subsection
4.1(a)(i).

        "Liability" means any indebtedness, obligation or other liability
(whether absolute, accrued, matured, contingent, known or unknown, fixed or
otherwise, or whether due or to become due), including, without limitation, any
fine, penalty, judgment, award or settlement respecting any judicial
administrative or arbitration proceeding, damage, loss, claim or demand with
respect to any Law.

3

--------------------------------------------------------------------------------




        "License" means any franchise, approval, permit, order, authorization,
consent, license, registration or filing, certificate, variance and any other
similar right obtained from or filed with any Governmental Authority or private
organization.

        "Losses" has the meaning set forth in Subsection 10.2.

        "Marks" means all imprints, titles, names, trade name, service marks,
trade dress, logos, trade names and corporate names, the goodwill associated
therewith, and any registrations and applications for registration thereof.

        "Material Adverse Change" means any change in or effect on the Purchased
Assets or the Business that is, individually or in the aggregate, materially
adverse to the business, assets, operation, prospects, condition (financial or
otherwise) or results of operations of the Business or the Purchased Assets;
provided, however, that a Material Adverse Change shall not include any change
in or effect to the extent that it results indirectly or directly from (i) the
loss of any customer, the cancellation or termination of any Material Business
Contract with any customer of Netzee, or any potential or threatened customer
loss or cancellation or termination of such Material Business Contract where
such loss or threatened loss, cancellation or termination (a) has been disclosed
on Schedule 6.6(b) or (b) was directly or indirectly caused by any communication
by or on behalf of Certegy, or any of its Affiliates, to such customer or other
party to such Material Business Contract; (ii) any changes in Law; or (iii) any
change in generally applicable economic, business or financial market
conditions.

        "Material Business Contracts" has the meaning set forth in Subsection
6.6(a).

        "Netzee Indemnified Party" has the meaning set forth in Subsection 10.2.

        "Netzee" has the meaning set forth in the preamble to this Agreement.

        "Netzee Marks" means all Marks of Netzee used in connection with the
Business including those names and logos set forth on Schedule 4.1(a)(vi).

        "Nondisclosure Agreement" means the two (2) September 18, 2002
Confidentiality Agreements executed by Certegy and Netzee.

        "Operating Software" means the processing software used by Netzee to
operate and manage the Business, but excludes personal computer based software
licensed to consumers and businesses to perform electronic banking and/or
electronic bill payment transactions, and as more fully described in
Schedule 4.1(a)(vi).

        "Operative Agreements" means, collectively; (i) the Bill of Sale and
Assignment Agreement; (ii) all transfer documents described in Subsection
9.1(v); (iii) the instruments effecting the assumption by Certegy of the Assumed
Liabilities as described in Subsection 9.2(v); and (iv) a mutually acceptable
voting agreement among Certegy, John H. Harland Company, InterCept, Inc. and the
owner of all shares of Series B 8% Convertible Preferred Stock of Netzee
concerning the approval of the transactions contemplated by this Agreement and
the other Operative Agreements.

        "Permitted Encumbrances" means: (i) Encumbrances for mechanics' and
materialmen's liens and workmen's, repairmen's, warehousemen's, landlord's,
laborer's and carriers' liens arising in the ordinary course of business, the
obligations of which are not overdue or otherwise delinquent; and
(ii) Encumbrances for Taxes not yet due and payable or being contested in good
faith (it being understood that all Tax Liabilities of Netzee are Excluded
Liabilities).

        "Person" means any individual, general or limited partnership, firm,
corporation, limited liability company or partnership, association, trust,
unincorporated organization or other entity.

4

--------------------------------------------------------------------------------




        "Plan" means any deferred compensation, bonus or other incentive
compensation plan, program, agreement or arrangement; any severance or
termination pay, medical, surgical, hospitalization, life insurance and other
"welfare" plan, fund or program (within the meaning of Section 3(1) of ERISA);
any profit-sharing, stock bonus or other "pension" plan, fund or program (within
the meaning of Section 3(2) of ERISA); any employment, termination or severance
agreement or arrangement; and any other employee benefit plan, fund, program,
agreement or arrangement.

        "Purchase Price" has the meaning set forth in Subsection 4.3(a).

        "Purchased Assets" has the meaning set forth in Subsection 4.1(a).

        "Real Property Lease" has the meaning set forth in Subsection 4.1(a)(i).

        "SEC" has the meaning set forth in Subsection 8.16.

        "Software" means Netzee's proprietary software and website applications
used to operate the Business as more fully described in Schedule 4.1(a)(vi).

        "Spill" means any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping or disposing of a
Hazardous Substance into the environment.

        "Stub Statements" has the meaning set forth in Subsection 6.10.

        "Subsidiary" means, with respect to any Person, any corporation, general
or limited partnership, limited liability company, joint venture or other legal
entity of any kind of which such Person (either alone or through or together
with one or more of its other Subsidiaries) owns, directly or indirectly, more
than fifty percent (50%) of the stock or other equity interests, the holders of
which are: (i) generally entitled to vote for the election of the board of
directors or other governing body of such legal entity; or (ii) generally
entitled to share in the profits or capital of such legal entity.

        "Tax" means any federal, state, county, provincial, local or foreign
income, gross receipts, sales, use, ad valorem, employment, severance, transfer,
gains, profits, excise, franchise, property, capital stock, premium, minimum and
alternative minimum or other taxes, fees, levies, duties, assessments or charges
of any kind or nature whatsoever imposed by any Governmental Authority (whether
payable directly or by withholding), together with any interest, penalties
(civil or criminal), additions to or additional amounts imposed by, any
Governmental Authority with respect thereto.

        "Tax Return" means a report, return or other information required to be
supplied to a Governmental Authority with respect to any Tax.

        "Termination Date" has the meaning set forth in Subsection 11.1.

        "Transferred Employees" has the meaning set forth in Subsection 8.7.

Except as otherwise expressly provided in this Agreement, or unless the context
otherwise requires: (i) words using the singular or plural number also include
the plural or singular number, respectively, and the use of any gender herein
shall be deemed to include the other genders; (ii) references in this Agreement
to "Sections," "Subsections" and other subdivisions without reference to a
document are to the specified Sections, Subsections and other subdivisions of
this Agreement; (iii) a reference to a subsection without further reference to a
Section is a reference to the subsection contained in the same Section in which
the reference appears, and this rule shall also apply to other subdivisions
within a Section or Subsection; and (iv) the words "include," "includes" and
"including" are to be read as being followed by the phrase "without limitation."
All accounting terms used in this Agreement that are not

5

--------------------------------------------------------------------------------

expressly defined shall have the meanings given to them under GAAP. All
references to dollars or "$" shall mean United States dollars.

        4.    Purchase and Sale.

        4.1  Purchase and Sale of Purchased Assets.

        (a)  Purchase and Sale. Subject to the terms and conditions set forth in
this Agreement, at the Closing Certegy shall purchase from Netzee, and Netzee
shall irrevocably sell, convey, transfer, assign and deliver to Certegy, free
and clear of all Encumbrances other than Permitted Encumbrances, all right,
title and interest of Netzee in and to all of Netzee's tangible and intangible
rights, properties and assets of every kind, nature and description, wherever
located, whether arising by contract, law or otherwise that relate to the
Business except for the Excluded Assets (collectively, "Purchased Assets"),
including without limitation the following assets of Netzee relating to the
Business (except for the Excluded Assets): (i) all rights under the lease of
real property ("Real Property Lease"), as more fully described in
Schedule 4.1(a)(i), as to which Netzee is the lessee ("Leased Real Property"),
together with any leasehold improvements thereon, and in each case all other
rights, subleases, licenses, permits and profits appurtenant or related to such
lease; (ii) all tangible assets including machinery, equipment, furniture,
office equipment, fixtures, computer equipment (including all hardware and
software, but subject, in the case of software, to any restrictions by the
vendor or licensor on the assignment thereof), facsimile machines, copying
machines, communications equipment, vehicles and spare and replacement parts, as
more fully described in Schedule 6.4; (iii) all Licenses issued to or possessed
by Netzee or required for the operation of the Business or use of the Purchased
Assets that are not, by Law or their terms, unassignable by Netzee to Certegy,
and all rights thereunder (each, a "Business License" and, collectively, the
"Business Licenses"); (iv) all of Netzee's rights in, to and under the Material
Business Contracts; (v) all marketing, sales and promotional literature, market
research studies, subscriber research, books, operating manuals, databases,
customer and supplier lists and files, including customer lists, documents and
records relating to past, present and prospective subscribers, such lists to be
in both printed form and computer media; (vi) all Intellectual Property owned by
Netzee and used in the Business (including the Software set forth in
Schedule 4.1(a)(vi)), and all goodwill associated therewith, rights thereunder,
remedies against infringements thereof, and rights under applicable Laws of all
jurisdictions ("Assigned IP"), except that each of Netzee and its applicable
Subsidiaries shall, for a period of one hundred eighty (180) days following the
Closing Date, be permitted to continue to use the word "Netzee" (and its
derivatives) in or as its legal corporate name to undertake any acts or
activities in connection with the liquidation and dissolution of Netzee and its
Subsidiaries; (vii) all accounts, accounts receivable and notes receivable of
Netzee relating to the Business, (including any collateral or security held by
Netzee for the payment thereof and accrued but unpaid interest thereon);
(viii) all prepaid expenses and charges paid by Netzee prior to the Closing Date
and pertaining to periods after the Closing Date; (ix) all of Netzee's rights,
claims, credits, causes of action or rights of set-off against third parties,
including claims pursuant to all warranties, awards, advances, bonds, deposits,
retentions, representations and guarantees made by suppliers, manufacturers,
contractors and other third parties in connection with the Purchased Assets but
not, in any event claims under the Business Insurance Policies or any Contracts
not included in the Purchased Assets; (x) all claims, rights and choses in
action of Netzee against any Person, whether matured or unmatured, direct or
indirect, known or unknown, absolute or contingent relating to the Purchased
Assets and/or the Material Business Contracts; (xi) all accepted bids, work in
process and outstanding proposals; (xii) all goodwill associated with Netzee,
the Business or the Purchased Assets; (xiii) the Software, in both electronic
and paper form, and all rights thereunder, remedies against infringements

6

--------------------------------------------------------------------------------

thereof and rights to protection of interests therein under the applicable Laws
of all jurisdictions; and (xiv) all reference materials used in connection with
the Software.

        (b)  Excluded Assets. Notwithstanding anything to the contrary in this
Agreement, the Purchased Assets shall not include the following assets of Netzee
(collectively, the "Excluded Assets"): (i) all cash, restricted cash, cash
equivalents and securities of Netzee; (ii) all bank and other depository
accounts of Netzee (excluding any client trust accounts used in connection with
the operation of Netzee's electronic bill payment business), and all books,
records, stock books, share records, shareholder agreements, files, documents,
financial records, bills, accounting, internal and audit records, operating
manuals, personnel records, Tax Returns, corporate or organizational records,
and minute books of Netzee and its Subsidiaries; (iii) refunds of Taxes and Tax
loss carry forwards; (iv) all Business Insurance Policies or other insurance
policies relating to the Business, any refunds paid or payable in connection
with the cancellation or discontinuance of any insurance policies applicable to
the Business, and any claims made under any such insurance policies (other than
"occurrence" based claims which are subject to Subsection 8.9 hereof); (v) all
rights in any assets associated with or allocated to the Benefit Plans; (vi) all
rights of Netzee under this Agreement, the Purchase Price, or any agreement,
certificate, instrument or other document executed and delivered by Certegy in
connection with the transactions contemplated by this Agreement; and (vii) the
right, for a period of one hundred eighty (180) days following the Closing, of
each of Netzee and its applicable Subsidiaries to continue to use the word
"Netzee" (and its derivatives) in or as its legal corporate name to undertake
any acts or activities in connection with the liquidation and dissolution of
Netzee and its Subsidiaries; (viii) claims under the Business Insurance Policies
or any Contracts not included in the Purchased Assets; (ix) all claims, rights
and choses in action of Netzee against any Person, whether matured or unmatured,
direct or indirect, known or unknown, absolute or contingent that do not relate
to the Purchased Assets and/or the Material Business Contracts; and (x) those
assets specifically identified in Schedule 4.1(b)(x) which are needed for the
dissolution and liquidation of Netzee after the Closing.

        4.2  Assumption of Liabilities.

        (a)  Assumption. Subject to the terms and conditions set forth in this
Agreement, at the Closing Certegy shall assume from Netzee and agree to pay when
due, perform and discharge in accordance with the terms thereof, the following
Liabilities of Netzee existing at Closing to the extent that they relate to the
Business or the Purchased Assets (collectively, the "Assumed Liabilities"):
(i) all Liabilities of Netzee arising after the Closing Date under: (A) the
Material Business Contracts; or (B) Contracts not required to be listed on
Schedule 6.6(a) entered into by Netzee after the Effective Date of this
Agreement; except to the extent those Liabilities should have been paid,
performed or otherwise discharged on or prior to the Closing Date or to the
extent the same arise out of any breach or default by Netzee; and (ii) all
obligations to fulfill unfulfilled terms of the Client Contracts outstanding on
the Closing Date. It is understood and agreed that nothing in this Subsection
4.2(a) shall constitute a waiver or release of any claims arising out of the
contractual relationships between Netzee and Certegy.

        (b)  Excluded Liabilities. Except for the Assumed Liabilities
specifically identified in this Agreement, Certegy shall not assume or in any
way be responsible for any Liabilities of Netzee or its Affiliates relating to
or arising out of the operation of the Business or the ownership of the
Purchased Assets on or prior to the Closing Date (whether or not disclosed on a
schedule), and Netzee shall indemnify Certegy from and against all such
Liabilities. Without limiting the foregoing sentence, and notwithstanding
anything in Subsection 4.2(a) to the contrary, the Assumed Liabilities shall not
include, and Certegy shall not assume, any of the following Liabilities
(collectively, "Excluded Liabilities") of Netzee or its Affiliates relating to
or arising out of the

7

--------------------------------------------------------------------------------




operation of the Business or the ownership of the Purchased Assets on or prior
to the Closing Date, including those that relate to or arise out of: (i) any of
the Excluded Assets; (ii) Taxes of any nature, other than transfer Taxes as
described in Subsection 8.6; (iii) any Liabilities or responsibilities relating
to the employment or termination of employment by Netzee or its Affiliates of
any Person attributable to any action or inaction by Netzee or its Affiliates on
or prior to the Closing Date, including with respect to any Benefit Plan or
arrangement of Netzee or its Affiliates, or any severance retention, stay bonus
or similar obligations owed by Netzee or its Affiliates to any Person (including
the Transferred Employees), subject to Subsection 8.7; (iv) any Liability of
Netzee in connection with this Agreement or any Operative Agreement for legal,
accounting or broker's fees, Taxes (other than as set forth in Subsection 8.6)
or other transaction costs incurred by Netzee or its Affiliates in connection
with this Agreement or the consummation of the transactions contemplated by this
Agreement; (v) any Liability owed by Netzee to any shareholder or former
shareholder of Netzee or to any Affiliate or former Affiliate of Netzee;
(vi) any Liability relating to Netzee's bank accounts that accrued or relate to
events that occur prior to the Closing Date; (vii) any Liabilities resulting
from any Action (whether or not pending or threatened on the date hereof and
whether or not disclosed on any schedule), including but not limited to any
claim related to noncompliance by Netzee with any applicable Law or the failure
of Netzee to comply with or the breach of or default by Netzee under any
Contract; (viii) any Liabilities for indebtedness of borrowed money, letters of
credit, capital leases or installment purchases; (ix) any Liabilities relating
to the Business, the Purchased Assets or Netzee under any applicable
Environmental Law with respect to the time period prior to the Closing Date; and
(x) any other Liabilities not expressly assumed by Certegy in this Agreement.

        4.3  Consideration for Purchased Assets.

        (a)  Consideration. Subject to Subsection 4.3(b), the purchase price
("Purchase Price") for the Purchased Assets shall be: (i) ten million, four
hundred thousand dollars ($10,400,000.00) in cash, subject to adjustment as
provided in Subsection 4.3(b) ("Cash Payment"); and (ii) the assumption by
Certegy of Assumed Liabilities pursuant to Subsection 4.2.

        (b)  Accounts Receivable Adjustment. On the Closing Date, Netzee shall
execute and deliver to Certegy a certificate ("Accounts Receivable Certificate")
in the form attached to this Agreement as Schedule 4.3(b). The Accounts
Receivable Certificate shall set forth the total outstanding balance of all
Accounts Receivable in existence for the Business as of the Closing Date
("Closing Date Accounts Receivable") and the name of the account debtor thereon.
If the Closing Date Accounts Receivable are less than eight hundred thousand
dollars ($800,000.00), the Purchase Price shall be reduced, dollar for dollar,
by the amount by which the Closing Date Accounts Receivable are less than eight
hundred thousand dollars ($800,000.00). If the Closing Date Accounts Receivable
are equal to or greater than eight hundred thousand dollars ($800,000.00) there
shall be no upwards adjustment of the Purchase Price.

        (c)  Allocation of Purchase Price. The Purchase Price will be allocated
by the parties in writing, through arm's-length negotiation, prior to Closing
and will properly reflect the fair market value of the Purchased Assets. The
allocations under this subsection will be binding on all parties for all tax
purposes in connection with the purchase and sale of the Purchased Assets and
will be consistently reflected by each party on its respective tax returns.

        5.    Closing.

        5.1  Time and Place. The consummation of the transactions contemplated
by this Agreement shall take place at a closing ("Closing") at the offices of
Netzee, 6190 Powers Ferry Road, Suite 400, Atlanta, Georgia 30339, to be held on
the third Business Day after satisfaction and fulfillment or, if possible, of
the conditions set forth in Section 9 pursuant to the terms thereof (other than
those conditions to be satisfied simultaneously at the Closing), but, in any
event, on or prior to

8

--------------------------------------------------------------------------------

January 15, 2003 unless another time, date or place is mutually agreed upon in
writing by Netzee and Certegy. The date of the Closing is referred to as the
"Closing Date."

        5.2  Closing Deliveries of Netzee. At the Closing, upon satisfaction or
waiver of the conditions set forth in Subsection 9.2, Netzee shall deliver, or
cause to be delivered, to Certegy each of the instruments, certificates and
other documents set forth in Subsection 9.2.

        5.3  Closing Deliveries of Certegy. At the Closing, upon satisfaction or
waiver of the conditions set forth in Subsection 9.1, Certegy shall pay and
deliver, or cause to be paid and delivered, to Netzee: (i) nine million six
hundred thousand dollars ($9,600,000.00) of the Cash Payment ("Closing Cash
Payment") by wire transfer of immediately available funds to a bank account of
Netzee, the instructions for which are attached as Exhibit A; (ii) eight hundred
thousand dollars ($800,000.00), representing the balance of the Cash Payment,
("Indemnity Escrow Amount") by wire transfer of immediately available funds to a
separate, segregated account of a financial institution selected by Certegy
("Indemnity Escrow Agent"), the wire transfer instructions for which shall be
set forth in an indemnity escrow agreement by and among Certegy, Netzee and the
Escrow Agent in the form attached as Exhibit B ("Indemnity Escrow Agreement")
(The Indemnity Escrow Amount shall be held and disbursed by the Indemnity Escrow
Agent as provided in the Indemnity Escrow Agreement): and (iii) deliver, or
cause to be delivered, to Netzee each of the instruments, certificates and other
documents set forth in Subsection 9.1.

        6.    Representations and Warranties of Netzee. Netzee represents and
warrants to Certegy that each of the following is true and correct:

        6.1  Organization. Netzee is a corporation duly organized, validly
existing, and in good standing under the Laws of the State of Georgia, with all
requisite corporate authority to own, operate or lease the Purchased Assets as
they are now owned, operated or leased, and to conduct the Business as presently
conducted. Netzee has furnished to Certegy true and complete copies of its
Articles of Incorporation and Bylaws, updated copies of each to be provided to
Certegy by Netzee if amended prior to the Closing Date. Schedule 6.1 sets forth
a complete and accurate list of all of Netzee's Subsidiaries and all
jurisdictions in which Netzee or its Subsidiaries are qualified as foreign
corporations. Netzee is not required to so qualify in any jurisdiction other
than those listed in Schedule 6.1, except where any failure to so qualify would
have an adverse affect on Certegy or the Purchased Assets.

        6.2  Authority. Netzee has all requisite corporate power and authority
to enter into and deliver this Agreement and the Operative Agreements, to
perform its obligations under this Agreement and the Operative Agreements, and,
subject to obtaining the approval of Netzee's shareholders, to consummate the
transactions contemplated by this Agreement and the Operative Agreements. The
execution and delivery by Netzee of this Agreement and the Operative Agreements,
the performance by Netzee of its obligations under this Agreement and the
Operative Agreements and the consummation by Netzee of the transactions
contemplated by this Agreement and the Operative Agreements have been duly
authorized by the Board of Directors of Netzee in accordance with the Articles
of Incorporation and Bylaws of Netzee. This Agreement has been, and the
Operative Agreements shall be, duly executed and delivered by Netzee. This
Agreement constitutes, and each of the Operative Agreements to which Netzee is a
party when so executed and delivered will constitute, a legal, valid and binding
obligation of Netzee, enforceable against it in accordance with its terms,
except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, moratorium, reorganization or similar Laws
that affect the enforcement of creditor's rights against Netzee generally or
general principles of equity, whether considered in a proceeding at law or in
equity.

        6.3  Required Consents. Except for the consents specified on
Schedule 6.3, no consent, order, authorization, approval, declaration or filing,
including, without limitation, any consent, approval or

9

--------------------------------------------------------------------------------




authorization of or declaration or filing with any Governmental Authority or
other Person or any party to a Material Business Contract or other Contract
which will be an Assumed Liability, is required on the part of Netzee for or in
connection with the execution, delivery or performance of this Agreement or the
Operative Agreements or to the knowledge of Netzee, the conduct of the Business
by Certegy after the Closing, or to prevent a default under any Contract. Netzee
has no reason to believe that any of the required consents and approvals will
not be obtained. Subject to obtaining the consents specified on Schedule 6.3,
and except for material defaults which have been waived or which are cured or
rendered moot by payment or discharge of the obligation at Closing, the
execution, delivery and performance of this Agreement and the other instruments
and agreements contemplated by this Agreement by Netzee will not result in any
violation of, be in conflict with, or constitute a default (with or without the
giving of notice and/or passage of time) under, any Articles of Incorporation,
bylaw, License, Law, Contract, or Governmental Order to which Netzee is a party
or by which Netzee is bound.

        6.4  Equipment and Tangible Property. Schedule 6.4 contains a list of
all equipment and tangible personal property (except for non-capitalized leased
equipment) of Netzee included in the Purchased Assets with a value in excess of
one thousand dollars ($1,000.00). All such property is adequate and usable for
the purpose for which it is currently used.

        6.5  Intellectual Property and Proprietary Rights. Schedule 4.1(a)(vi)
contains a complete and accurate list of all Intellectual Property owned by
Netzee that is used in the Business, and all such Intellectual Property is
included in the Assigned IP and the Purchased Assets. Other than as listed in
Schedule 6.5 and expiration by operation of Law, there is no reasonably
foreseeable or threatened expiration of any Assigned IP. Netzee has taken
commercially reasonable and appropriate actions to maintain and protect against
known or suspected infringements of the Assigned IP. Netzee has title to, or
valid and continuing licenses to use, all Assigned IP. As of Closing, Netzee
assigns all ownership in the Assigned IP to Certegy. Except as set forth in
Schedule 6.5, none of the Assigned IP is subject to any Encumbrances. The
Assigned IP includes all of the proprietary rights necessary to conduct the
Business as currently conducted. Except as set forth in Schedule 6.5, the use of
the Assigned IP in the Business does not infringe upon the proprietary rights of
any Person and there are no present or, to Netzee's knowledge, threatened
Actions relating to the Assigned IP by any Person. Except as set forth in
Schedule 6.5, there are no pending, or to Netzee's knowledge, threatened
proceedings or litigation or other adverse claims by any Person against Netzee
relating to its ownership or use of any Assigned IP. Except as listed on
Schedule 6.5, no Person has or is materially infringing or diluting any of
Netzee's rights in or to the Assigned IP. Except as set forth on Schedule 6.5,
none of the Netzee Marks included in the Purchased Assets has been abandoned,
and the Netzee Marks and copyrights included in the Purchased Assets are not
subject to any outstanding Governmental Order, written restriction or agreement
restricting their scope of use. Each of the registered Netzee Marks and
copyrights set forth in Schedule 4.1(a)(vi) were duly registered, and such
registrations will remain in full force and effect as of the Closing. Except as
set forth on Schedule 6.5, Netzee has not granted any license (other than such
licenses and permissions for one-time or limited use granted in the ordinary
course of business) to any Person to use any of the Assigned IP. Except as set
forth in Schedule 6.5, no Assigned IP is subject to any transfer, assignment, or
site limitations. All Assigned IP includes, to the extent applicable, the source
code, system documentation, statements of principles of operation and
schematics, as well as any pertinent commentary, explanation, program (including
compilers), techniques, tools, and higher level or "proprietary" language used
for development, maintenance, implementation and/or use, so that a trained
computer programmer could develop, maintain, support, compile and use all
releases or separate versions. There are no agreements or arrangements in effect
with respect to the marketing, distribution, licensing or promotion of the
Assigned IP by any Person other than as disclosed in Schedule 4.1(a)(vi). All
employees, agents, consultants or contractors who contributed to or participated
in the creation or

10

--------------------------------------------------------------------------------




development of any of the Assigned IP: (i) are a party to a "work-for-hire"
agreement under which Netzee or its predecessor in interest is deemed to be the
original owner/author of all property rights therein; or (ii) have executed an
assignment or an agreement to assign to Netzee or its predecessor in interest
all right, title and interest in such material.

        6.6  Material Business Contracts.

        (a)  Schedule 4.1(a)(vi) contains a complete and accurate list of all
Contracts of Netzee to be assigned to, or assumed by, Certegy that relate to the
Business, including all Client Contracts and Real Property Leases, (each, a
"Material Business Contract" and, collectively, the "Material Business
Contracts"). Other than as disclosed by Netzee in any public filings made to the
SEC, Schedule 6.6(a) contains a complete and accurate list of the following
Contracts that relate to the Business: (i) Real Property Leases; (ii) Contracts
with respect to which Netzee has any Liability that equals or exceeds ten
thousand dollars ($10,000.00), contingent or otherwise, or which may extend for
a term of greater than one (1) year after the Closing Date; (iii) Contracts with
any Person which purport to restrict the business activities of Netzee, restrict
the use of the Business's information or restrict the use of the Software in any
location, including any covenant not to compete or any Contracts imposing
exclusive dealing obligations; (iv) employment, collective bargaining,
severance, stay bonuses, retention, consulting, employee benefit and similar
plans and agreements; (v) agreements under which Netzee is obligated to
indemnify or hold harmless, or entitled to indemnification from, any other
Person, or agreements under which Netzee is obligated to pay liquidated damages;
(vi) Contracts under which the amount payable by Netzee is dependent on the
revenues or income or similar measure of the Business, or in which Netzee is
obligated to pay royalties, commissions or similar payments to any person or
entity; (vii) pledges, security agreements, sale/leaseback arrangements and
equipment leases; (viii) material license and other similar arrangements where
Netzee is either licensee or licensor with respect to any Proprietary Rights,
the Software or any Business's databases; (ix) Contracts to which Netzee is a
party relating to the borrowing of money, the capital lease or purchase on an
installment basis of any asset, or the guarantee of any of the foregoing, if any
of the foregoing has or could create a security interest, lien or other
encumbrance on the Purchased Assets; (x) joint venture, strategic alliance,
partnership or other similar agreements; (xi) any Contracts relating to the
lease, license or rental of any data, information or lists, whether Netzee is
the provider or consumer of such information; (xii) to the extent not already
specifically listed, any other Contract or agreement material to Netzee or the
Business; (xiii) the forms of Netzee's standard form service agreement and a
complete and accurate list of all clients that are a party to such agreements;
(xiv) all Client Contracts; and (xv) all material agreements with suppliers,
vendors, manufacturers, contractors and other third parties in connection with
the Business. Schedule 6.6(a) includes with respect to each Material Business
Contract, the names of the parties, the date thereof (to the extent readily
available to Netzee), and the title or other general description of the
Agreement. Netzee has furnished Certegy with copies of all Material Business
Contracts (or written summaries, in the case of Material Business Contracts that
are oral) and any further information that Certegy has reasonably requested in
connection therewith.

        (b)  Except as set forth in Schedule 6.6(b): (i) each Material Business
Contract represents a valid, binding and enforceable obligation of Netzee in
accordance with the respective terms thereof and, to the knowledge of Netzee,
represents a valid, binding and enforceable obligation of each of the other
parties thereto; (ii) there have been no amendments, modifications or
supplemental arrangements to or in respect of any Material Business Contract;
(iii) with respect to each Client Contract, there are no Client Contracts that
materially vary from the master form or forms provided to Certegy; and
(iv) there is no event

11

--------------------------------------------------------------------------------




which has occurred or an existing condition (including the execution and
delivery of this Agreement and the consummation of the transactions contemplated
by this Agreement) that constitutes or that, with notice, the happening of an
event and/or the passage of time, would constitute a default or breach under any
Material Business Contract by Netzee, or would cause the acceleration of any
obligation of Netzee, give rise to any right of termination or cancellation by
any party other than Netzee, or cause the creation of any Encumbrance on any of
the Purchased Assets. To the knowledge of Netzee there is no reason to expect
that a party to a Material Business Contract will not fulfill its obligations
thereunder in all material respects after the Closing.

        6.7  Business Licenses. Netzee owns or possesses all right, title and
interest in and to all Business Licenses which are necessary as of the Effective
Date to conduct the Business as currently conducted. Schedule 6.7 contains a
list of all Business Licenses. All such Business Licenses are in full force and
effect, and Netzee is not in material violation of the terms of any such
Business License. No loss or expiration of any such Business License is pending
or, to the knowledge of Netzee, threatened.

        6.8  Business Employees.

        (a)  Schedule 6.8(a) lists all employees of Netzee who, as of the
Effective Date, have employment duties primarily related to the Business,
including (and designating as such) any such employee who is an inactive
employee on paid or unpaid leave of absence, short-term disability or long-term
disability, and indicating date and location of employment, current title,
compensation, and other benefits accrued as of a recent date. To Netzee's
knowledge, no employee of Netzee is obligated under any Contract, or subject to
any Governmental Order, that would interfere with that employee's duties to
Netzee or Certegy (if such employee is a Transferred Employee) or that would
conflict or interfere with the Business.

        (b)  None of the Transferred Employees is or has been covered by union
or collective bargaining agreements or are represented by a labor organization
with respect to their employment by Netzee. There are no existing, pending or
threatened strikes, work stoppages or lockouts related to the Transferred
Employees. There are no union organizational campaigns in progress with respect
to the Transferred Employees or any questions concerning representation with
respect to such Transferred Employees. There are no unfair labor practice
charges or complaints pending or threatened against Netzee with the National
Labor Relations Board. Netzee complies in all material respects with all
applicable Laws regarding employment and employment practices.

        6.9  Employee Benefit Plans. No Netzee Benefit Plan is or has ever been
subject to Title IV of ERISA. Netzee does not and will not have any liability
under or with respect to any Benefit Plan that would (i) impose a lien on the
Purchased Assets on or after the Closing Date, or (ii) affect Certegy's right,
title or interest in the Purchased Assets on and after the Closing Date.

        6.10 Financial Information. Set forth as Schedule 6.10 are (i) the
consolidated balance sheets, statements of income and statements of cash flows
of Netzee and its Subsidiaries as of and for each of the years ended
December 31, 2000 and December 31, 2001, as audited by Arthur Andersen LLP
(collectively, the "Year-End Statements"); (ii) the unaudited consolidated
statements of income of Netzee and its Subsidiaries as of and for the ten
(10) month period ended October 31, 2002 ("Stub Statements"), and an unaudited
consolidated balance sheet for Netzee and its Subsidiaries as of October 31,
2002 ("Balance Sheet") and together with all of the foregoing financial
information, collectively, the "Financial Information"). The Financial
Information has been prepared from books and records maintained by Netzee
consistent with past practice and in accordance with GAAP, except that:
(i) footnotes have been omitted from the Stub Statements; (ii) software
capitalization for the month ended October 31 2002 has not been

12

--------------------------------------------------------------------------------




recorded; and (iii) the Stub Statements are subject to normal year-end
adjustments, accruals and cut-offs which, except as set forth in Schedule 6.10,
are not material in the aggregate. Each of the Year-End Statements and the Stub
Statements fairly present in all material respects the financial condition of
Netzee and its consolidated Subsidiaries at the respective dates thereof and the
results of operations of Netzee and its consolidated Subsidiaries for the years
ended December 31, 2000 and December 31, 2001, and for the ten (10) month period
ended October 31, 2002, respectively, all in accordance with GAAP as described
in the Year-End Statements.

        6.11 Real Property. The Purchased Assets do not include any owned real
property. Schedule 4.1(a)(i) sets forth each interest in real property leased or
subleased by Netzee and used in the Business. Copies of each Real Property Lease
listed in Schedule 4.1(a)(i) have been delivered to Certegy. With respect to
each such lease or sublease, Netzee is the sole tenant for the space leased or
subleased and does not share with or sublet to any other Person any such space.
Netzee is not in default under any such lease or sublease and has not been
informed that the lessor or sublessor, as the case may be, under any of the
leases or subleases has taken action or threatened to terminate the lease or
sublease before the expiration date specified in the lease or sublease.

        6.12 Litigation; Governmental Orders. Except as set forth in
Schedule 6.12, there are no, and since January 1, 2000 there have not been any,
pending or, to the knowledge of Netzee, threatened Actions (or any basis
therefor) by any Person or Governmental Authority against or relating to Netzee
or the Business or to which any of the Purchased Assets are subject, or against
any Affiliate, director or executive officer of Netzee with respect to the
Business or the Purchased Assets. Except as set forth in Schedule 6.12, Netzee
is not subject to or bound by any Governmental Order relating to the Business or
the Purchased Assets. No director, executive officer or Affiliate of Netzee is
subject to or bound by any Governmental Order which relates to the affairs of
the Business. Except as set forth in Schedule 6.12, there are no facts or
circumstances that may result in the institution of any Action involving or
affecting Netzee, or the transactions contemplated by this Agreement and the
Operative Agreements. Except as set forth on Schedule 6.12, there is no Action
by Netzee pending or threatened against others.

        6.13 Compliance with Laws. Except as set forth on Schedule 6.13, Netzee
has complied in all material respects with all applicable Laws and all
Governmental Orders applicable to it and Netzee has not received any claim or
notice that it is not in compliance with any such Law or Governmental Order.

        6.14 Environmental Matters. Except as disclosed in Schedule 6.14:
(i) the use by Netzee of the Leased Real Property, the occupancy and operation
thereof, and the conduct of Netzee's operations are in compliance in all
material respects with all Environmental Laws; (ii) Netzee has obtained all
Licenses, kept all records and made all filings required by applicable
Environmental Laws with respect to a Spill of a Hazardous Substance;
(iii) Netzee has never knowingly permitted the Spill of a Hazardous Substance on
the Leased Real Property nor is there, to Netzee's knowledge, a basis for any
Action by any Person or Governmental Authority alleging a violation of or
Liability under any Environmental Law; (iv) Netzee has not received any notice
from any Governmental Authority concerning the violation or alleged violation of
any Environmental Law; and (v) Netzee has not transported or arranged for the
treatment, storage, or disposal of any Hazardous Substances in connection with
the Business that has resulted in a Liability or is reasonably likely to lead to
any Liability to Netzee under applicable Environmental Laws.

        6.15 Insurance. Netzee maintains insurance on the Purchased Assets and
the Business, covering such risks, in such amounts, with such terms and with
such insurers as Netzee has determined is appropriate in light of the Business
("Business Insurance Policies"). Schedule 6.15 contains a list and brief
description of all Business Insurance Policies or binders of insurance held

13

--------------------------------------------------------------------------------




by or on behalf of Netzee that provide coverage for any of the Purchased Assets
or assets used in connection with the Business (in each case specifying the
insurer, the amount of coverage, and the type of insurance). All premiums due
under the Business Insurance Policies have been paid and Netzee is not in any
material default under or in material breach of its obligations under any of the
Business Insurance Policies.

        6.16 Transactions with Affiliates. Except as set forth in Schedule 6.16
or as reported in Netzee's filings with the SEC, no Affiliate of Netzee (a) has
an outstanding loan of money from or to Netzee; (b) has any interest in any of
the Purchased Assets; (c) provides any services to Netzee; (d) is a party with
Netzee to any Contract which relates to the Business or the Purchased Assets; or
(e) competes with the Business.

        6.17 Taxes.

        (a)  Except as set forth in Schedule 6.17(a), all Tax Returns required
to be filed by or on behalf of Netzee have been duly filed on a timely basis.
All copies of such Tax Returns that have been provided to Purchaser are true and
correct. Except as set forth in Schedule 6.17(a), all Taxes owed by Netzee for
or with respect to any taxable period or partial taxable period of Netzee ending
on or before the Closing Date have been paid or will be timely paid by Netzee
prior to the Closing to the extent due. Certegy has been supplied with true and
complete copies of each Tax Return of Netzee based on income filed for the last
three (3) taxable years. Netzee: (i) has never been audited or received notice
of initiation thereof by any governmental taxing authority for which the statute
of limitations for assessment of Taxes remains open; (ii) has never extended any
applicable statute of limitations regarding Taxes for which the statute of
limitations for assessment of Taxes remains open; (iii) is not, contractually or
otherwise, liable for the Taxes of any other Person (other than Taxes arising in
the ordinary course of business); (iv) is not a "consenting corporation" under
Section 341(f) of the Code; (v) has not agreed to nor is required to make any
adjustment under Code Section 481(a) or 263A (in each case as a result of any
examination by a taxing authority); (vi) has never made any payments, is
obligated to make any payments, or is a party to any agreement or arrangement
that under certain circumstances could obligate it to make any payments that may
not be deductible under Section 280G of the Code; (vii) is not a party to any
allocation or sharing agreement with respect to Taxes; and (viii) is a "United
States person" as such term is used in Code Section 1445.

        (b)  No property used by Netzee is "tax-exempt use property" within the
meaning of Section 168(h) of the Code. None of the Purchased Assets secures any
debt the interest on which is tax-exempt under Section 103(a) of the Code.

        (c)  There are no security interests in any of the Purchased Assets that
arose in connection with any failure (or alleged failure) to pay any Tax.

        6.18 Absence of Changes or Events. Except as set forth in Schedule 6.18,
Netzee has operated the Business only in the usual and ordinary course since
November 1, 2002, and since November 1, 2002 there has not been: (i) any event,
circumstance or condition which has had or which would reasonably be expected to
have a Material Adverse Change in the Purchased Assets or the Business prior to
the Closing; (ii) any damage, destruction or casualty loss, whether covered by
insurance or not, which individually or in the aggregate exceeds twenty-five
thousand dollars ($25,000.00); (iii) any acquisition or sale, transfer or other
disposition of assets other than in the ordinary course of business consistent
with past practice or any Encumbrances placed upon any assets of Netzee;
(iv) any increase in compensation of any Transferred Employees except in the
usual and ordinary course of business; and (v) except as expressly contemplated
by this Agreement, any entry into any agreement, commitment or transaction
(including, without limitation, any borrowing or capital financing) by Netzee,
which is material to the Business or operations of the

14

--------------------------------------------------------------------------------

Purchased Assets, except agreements, commitments or transactions in the ordinary
course of business consistent with past practices. Except as disclosed in
Schedule 6.18, since November 1, 2002, Netzee has not taken any action that
would have been prohibited under Subsection 8.1 of this Agreement had this
Agreement been in effect.

        6.19 Sufficiency of Assets. The Purchased Assets include all assets
necessary for the conduct of the Business and are adequate to conduct the
operations of the Business as currently conducted. The Material Business
Contracts include all Contracts necessary for the conduct of the Business.
Except as set forth in Schedule 6.19, Netzee has title to or a valid leasehold
or license interest in each item of personal property used by it in the Business
and included in the Purchased Assets free and clear of any Encumbrances other
than Permitted Encumbrances. The consummation of the Transactions contemplated
by the Agreement and the Operative Agreements will not impair the ability of
Certegy to use the Purchased Assets. Without limiting the foregoing, and except
as disclosed on Schedule 6.19, no assets used in the Business are owned by any
Affiliates of Netzee. Netzee's current ownership, use and/or occupancy of the
Purchased Assets does not violate any instrument, agreement, restriction or Law
affecting the Purchased Assets.

        6.20 Brokers. Except for Jeffrey P. John, CFA (whose fees shall be paid
by Netzee), no finder, broker, or financial advisor has acted on behalf of
Netzee in connection with the negotiation or consummation of this Agreement or
the transactions contemplated herein.

        6.21 Accounts Receivable. The accounts receivable (net of any reserves)
of Netzee as reflected in the Financial Information are, and the accounts
receivable (net of any reserves) of Netzee as reflected in the Accounts
Receivable Certificate will be, valid and enforceable claims, subject to no
set-off or counterclaim. All such accounts receivable represent monies due for
services rendered or goods sold and delivered in bona fide transactions in the
ordinary course of business. Schedule 6.21 contains a complete and accurate list
of all accounts receivable as of the date of the Stub Statement.

        6.22 Prepaid Subscriptions. Schedule 6.22 is a list, as of the date of
the Stub Statement, of the outstanding prepaid subscription payments relating to
the Business, the dollar amount of services to be performed, and the type of
services to be performed in consideration of such prepayment, all segregated by
the year for which the related subscription are to be fulfilled. Netzee shall
not, between the Effective Date and the Closing Date, bill for or accept
prepayment for services that represent more than twelve (12) months of
prepayment from any customer or client.

        6.23 Absence of Undisclosed Liabilities. Except as set forth in
Schedule 6.23, Netzee has no liabilities other than: (a) the Excluded
Liabilities; (b) the liabilities reflected in the Stub Statement;
(c) liabilities of future performance under the Material Business Contracts and
Business Licenses; (d) liabilities that have arisen since November 1, 2002 in
the ordinary course of business or otherwise in accordance with this Agreement;
and (e) liabilities disclosed on the schedules to this Agreement.

        6.24 Books and Records. Netzee has made available to Certegy the minute
books of Netzee, and such minute books contain true and correct, in all material
respects, records of all material corporate action taken by the shareholders and
directors of Netzee.

        6.25 Bank Accounts; Lock Boxes. With respect to any bank or lock box
account used by the Business that is among the Purchased Assets, Schedule 6.25
sets forth a true, correct and complete list showing the name and address of the
banking institution at which Netzee maintains such account or lock box, the
account numbers or box numbers relating thereto, and the name of each person
authorized to draw thereon or to have access thereto. Schedule 6.25 also sets
forth any powers of attorney granted by or to Netzee or any other Person with
respect to such accounts.

15

--------------------------------------------------------------------------------






        6.26 Projections. The projections set forth on Schedule 6.26 relating to
the Business were prepared by Netzee in good faith and were based on assumptions
Netzee believed were reasonable.

        6.27 Disclosure. The representations, warranties and other statements of
Netzee contained in this Agreement, the Operative Documents and the other
documents, certificates and written statements furnished to Certegy by or on
behalf of Netzee pursuant hereto or thereto, do not contain any untrue statement
of a material fact or omit to state a material fact necessary in order to make
the statements contained herein and therein not misleading in light of the
circumstances in which they were made.

        6.28 Business Performance. The Business has in excess of seven hundred
and fifty (750) current financial institution customers (the determination of
this number shall be consistent with Netzee's past counting practices) unless
the failure to have such number was caused by any communication by or on behalf
of Certegy, or one of its Affiliates, to such customers. For the immediately
preceding twelve (12) month period, the Business shall have generated in excess
of fifteen million dollars ($15,000,000.00) in revenue, as determined in
accordance with past business practice. The Business has had positive earnings
before interest, taxes, depreciation and amortization during the immediately
preceding twelve (12) month period, as determined in accordance with past
business practice.

        7.    Representations and Warranties of Certegy. Certegy represents and
warrants to Netzee that each of the following is true and correct:

        7.1  Organization. Certegy is a corporation duly organized, validly
existing and in good standing under the Laws of the State of Georgia, and has
the corporate power and authority to own all its properties and assets and to
carry on its business as it is conducted, or is proposed to be conducted after
the consummation of the transactions contemplated by the Agreement and the
Operative Agreements.

        7.2  Authority. Certegy has all requisite corporate power and authority
to enter into and deliver this Agreement and the Operative Agreements to which
it is a party, to perform its obligations under this Agreement and the Operative
Agreements, and to consummate the transactions contemplated by this Agreement
and the Operative Agreements. The execution and delivery by Certegy of this
Agreement and the Operative Agreements to which it is a party, the performance
by Certegy of its obligations under this Agreement and the Operative Agreements
to which it is a party, and the consummation by Certegy of the transactions
contemplated by this Agreement and the Operative Agreements have been duly
authorized by all necessary corporate action of Certegy. No other corporate or
shareholder action on the part of Certegy is necessary to authorize the
execution and delivery of this Agreement and the Operative Agreements to which
Certegy is or shall be a party. This Agreement has been, and the Operative
Agreements to which Certegy is a party shall be, duly executed and delivered by
Certegy. This Agreement constitutes, and each of the Operative Agreements to
which Certegy is a party when so executed and delivered, will constitute, a
legal, valid and binding obligation of Certegy, enforceable against Certegy in
accordance with its terms.

        7.3  Required Consents. No consent, order, authorization, approval,
declaration or filing, including, without limitation, any consent, approval or
authorization of or declaration or filing with any Governmental Authority or
other Person or other Contract, is required on the part of Certegy for or in
connection with the execution, delivery or performance of this Agreement or the
Operative Agreements. The execution, delivery and performance of this Agreement
and the other instruments and agreements contemplated by this Agreement by
Certegy will not result in any violation of, be in conflict with, or constitute
a default (with or without the giving of notice and/or passage of time) under,
the Articles of Incorporation or Bylaws of Certegy, or under any License,

16

--------------------------------------------------------------------------------




Law, Contract, or Governmental Order to which Certegy is a party or by which it
is bound, the impact of which would adversely affect Certegy's ability to
perform its obligations pursuant to this Agreement or the Operative Agreements
to which it is a party.

        7.4  Brokers. No finder, broker, or financial advisor has acted on
behalf of Certegy in connection with the negotiation or consummation of this
Agreement or the Operative Agreements or the transactions contemplated herein or
therein.

        7.5  Litigation; Governmental Orders. There are no pending or, to the
knowledge of Certegy, threatened Actions by any Person or Governmental Authority
against Certegy, or against any director or executive officer of Certegy, which
would adversely affect Certegy's ability to perform its obligations pursuant to
this Agreement or the Operative Agreements to which it is a party. No director
or executive officer of Certegy is subject to or bound by any Governmental Order
which would adversely affect Certegy's ability to perform its obligations
pursuant to this Agreement or the Operative Agreements to which it is a party.

        7.6  Financial Capability. Certegy has or will have on the Closing Date
sufficient cash to pay the Purchase Price to Netzee as required by
Subsection 5.3.

        8.    Covenants and Agreements.

        8.1  Conduct of Business.

        (a)  Required Conduct. At all times prior to the Closing, unless Certegy
shall otherwise consent in writing, Netzee shall conduct the operations of the
Business in the ordinary course of business and consistent with its past
practices. Without limiting the foregoing, Netzee shall: (i) use commercially
reasonable efforts to maintain its corporate existence; (ii) use commercially
reasonable efforts to preserve intact the Purchased Assets and the Business;
(iii) use commercially reasonable efforts to retain all related Business
Licenses; (iv) use commercially reasonable efforts to preserve its present
relationships with customers, suppliers and others having business relations
with the Business; (v) maintain the Assigned IP in a manner consistent with past
practice; (vi) use commercially reasonable efforts to maintain the books,
accounts and records of the Business in the ordinary course of business
consistent with past practice; (vii) pay and discharge when due (including
extensions) all Taxes, assessments and governmental charges imposed upon any of
the Purchased Assets or the Business, or upon the income or profit therefrom
(other than those contested in good faith by appropriate proceedings);
(viii) comply in all material respects with all Material Business Contracts and
any other obligations under Contracts to be included as an Assumed Liability,
for so long as such Contracts have not expired or been terminated by any party
thereto; (ix) comply in all material respects with applicable Law including,
without limitation, with respect to any conduct of Netzee relating to the
Transferred Employees; (x) pay all trade payables (other than those contested in
good faith by appropriate proceedings) in accordance with their terms and
consistent with past practice; (xi) use commercially reasonable efforts to
update representatives of Certegy from time to time regarding the general status
of the Business; (xii) use commercially reasonable efforts to notify Certegy of
any emergency or other material change in the normal course of the operation of
the Business; and (xiii) notify Certegy of any Governmental Order or third party
complaints or investigations threatened or commenced against Netzee (or
communications indicating that such action may be contemplated).

        (b)  Prohibited Conduct. Without limiting the generality of the
foregoing, prior to the Closing, without the prior written consent of Certegy,
or except as otherwise expressly permitted or required by this Agreement, Netzee
shall not, nor shall it permit any of its officers, directors, employees or
advisors to: (i) increase the compensation, benefits or severance arrangement of
any Transferred Employee, or pay or agree to pay to any

17

--------------------------------------------------------------------------------




Transferred Employee any bonus or similar payment, except for such increases in
compensation or payments made in the ordinary course of business consistent with
past practice; (ii) sell, transfer, or otherwise dispose of, or agree to sell,
transfer or otherwise dispose of, any material assets other than sales,
transfers or disposals of, or entry into agreements to sell, transfer or
otherwise dispose of assets in the ordinary course of business consistent with
past practice; (iii) enter into any material agreement that would constitute an
Assumed Liability, other than any agreement made in the ordinary course of
business consistent with past practice; (iv) amend or terminate any Material
Business Contract other than in the ordinary course of business; (v) accept
prepaid subscriptions or other advance payments for Business' services, or
otherwise modify its accounting and business policies with respect thereto,
other than in the ordinary course of business consistent with past practice;
(vi) other in the ordinary course of business, make any capital expenditures
with respect to the Purchased Assets; (vii) take any other action which would
materially and adversely affect or detract from the value of the Purchased
Assets or the Business or would reasonably be expected to delay the Closing;
(viii) except as otherwise permitted by this Agreement, disclose to any person,
other than Certegy, any proprietary or confidential information related to the
Business in connection with a possible acquisition of all or substantially all
the assets or stock of Netzee; (ix) except for (A) borrowings under any credit
facility existing as of November 18, 2002, (B) the accrual of dividends on
Netzee's Series B 8% Convertible Preferred Stock or (C) trade or other debts
incurred in the ordinary course of business, incur any additional indebtedness;
(x) acquire any equity securities or other interest in any Person or acquire
all, or substantially all, of the assets of a Person; (xi) notify any Person
that such Person's actions may constitute an infringement of the Assigned IP;
(xii) sell, pledge, assign, or otherwise dispose of, or impair, or grant any
rights with respect to the Assigned IP; (xiii) pay or declare any dividend or
distribution on its capital stock; or (xiv) agree to do any of the foregoing.

        8.2  Access and Information. At all times prior to Closing, Netzee shall
permit Certegy and its authorized agents and representatives to have reasonable
access, upon reasonable notice and during normal business hours, to the
Purchased Assets and all books, records and documents of or relating to the
Business and the Purchased Assets, and shall furnish to Certegy such information
and data, financial records and other documents in its possession relating to
the Business and the Purchased Assets as Certegy may reasonably request. Netzee
shall permit Certegy and its agents and representatives reasonable access to its
accountants for reasonable consultation or verification of any information
obtained by Certegy during the course of any investigation conducted pursuant to
this Subsection 8.2. No investigation or findings of Certegy shall diminish or
affect the representations and warranties of Netzee hereunder or relieve Netzee
of any obligation hereunder.

        8.3  Confidentiality. The terms of the Nondisclosure Agreements are
incorporated into this Agreement by reference and shall continue in full force
and effect from the date hereof until the Closing in accordance with their
terms.

        8.4  Further Actions. Subject to the terms and conditions set forth in
this Agreement, Netzee and Certegy shall each act in good faith and use their
respective commercially reasonable efforts to take, or cause to be taken, all
appropriate action, and to do, or cause to be done, and to assist and cooperate
with each other in doing all things necessary, proper or advisable under
applicable Laws to consummate the transactions contemplated by this Agreement.
For the sake of clarity, it is understood that the use of commercially
reasonable efforts by Certegy or Netzee shall not include paying any fee (other
than fees to legal and accounting advisors) to obtain a third party's consent to
the transactions contemplated by this Agreement. At and after the Closing, and
without further consideration, Netzee shall execute and deliver to Certegy such
further instruments and certificates of conveyance and transfer and take such
further action as Certegy may reasonably request in

18

--------------------------------------------------------------------------------




order more effectively to convey and transfer the Purchased Assets from Netzee
to Certegy, and to put Certegy in operational control of the Business.

        8.5  Publicity. Netzee and Certegy shall cooperate with each other in
the development and distribution of all news releases, other public disclosures
and customer communications relating to the transactions contemplated by this
Agreement. Neither Netzee nor Certegy shall issue or make, or allow to be issued
or made, any press release or public announcement or customer communications
concerning the transactions contemplated by this Agreement without the consent
of the other party, except as otherwise required by applicable Law, but in any
event only after giving the other party a reasonable opportunity to comment on
such release or announcement in advance, consistent with such applicable legal
requirements.

        8.6  Transaction Costs. Each party shall pay their own transaction costs
and expenses (including any legal, accounting and other professional fees)
incurred in connection with the negotiation, execution and performance of this
Agreement and the consummation of the transactions contemplated by this
Agreement, whether or not those transactions are consummated. Notwithstanding
the immediately preceding sentence, Certegy shall pay any and all transfer Taxes
(including sales, use, recording and real and personal property transfer Taxes)
and the fees and costs of recording or filing all applicable conveyance
instruments associated with the transfer of the Purchased Assets from Netzee to
Certegy at Closing. Netzee and Certegy shall cooperate in the preparation,
execution and filing of all Tax Returns regarding any transfer Taxes which
become payable as a result of the transfer of the Purchased Assets from Netzee
to Certegy pursuant to this Agreement or shall cooperate to seek an available
exemption from such Taxes.

        8.7  Employees and Employee Benefit Matters. Prior to Closing, Certegy
shall offer, or cause to be offered, employment, to all individuals listed on
Schedule 8.7 who are then Business Employees (such listed employees, the
"Identified Employees"), with such employment to be effective as of and subject
to the Closing. Certegy will offer such Identified Employees employment at the
wage rates or base salary and bonus levels that are reasonably comparable, but
not necessarily the same, as those paid by Netzee as of the Closing, and on such
other terms and conditions (including benefit plan coverages) that Certegy makes
available to its employees generally. The Identified Employees who accept
Certegy's offer of employment are referred to collectively as the "Transferred
Employees." Certegy shall have no liability or obligation to any employee of
Netzee or its Affiliates except as expressly set forth in this subsection.
Except as expressly provided in this subsection, this Agreement does not
restrict the right of Certegy to review and change its employment policies,
terms and benefits at any time or from time to time, or to terminate any
employee, including any Transferred Employee.

        8.8  Retention of and Access to Records. Until Netzee is dissolved in
accordance with Law, Netzee shall preserve all books and records of Netzee that
may relate to the Business but are not transferred by Netzee to Certegy pursuant
to this Agreement. Upon the effective date of such dissolution, Netzee shall
provide Certegy a reasonable opportunity to obtain copies, at Certegy's sole
expense, of any of such books and records, after which time Netzee shall have no
further obligation under this Agreement to preserve such books and records. In
addition to the foregoing, from and after the Closing until the effective date
of Netzee's dissolution, Netzee shall afford Certegy and its counsel,
accountants and other authorized agents and representatives, during normal
business hours, reasonable access to the books, records and other data relating
to the Purchased Assets, the Assumed Liabilities, the Transferred Employees and
the Excluded Liabilities in its possession with respect to periods prior to the
Closing, and the right to make copies and extracts therefrom, to the extent that
such access may be reasonably required by the requesting party: (a) to
facilitate the investigation, litigation and final disposition of any claims
which may have been or may be made against any such party or Person, or its
Affiliates, and (b) for the preparation of Tax Returns and audits.

19

--------------------------------------------------------------------------------




        8.9  Insurance. Effective 11:59 p.m. (Eastern Standard Time) on the
Closing Date, the Business shall cease to be insured by Netzee or its
Affiliates' insurance policies; provided, however, that with respect to
insurance coverage written on an "occurrence basis", to the extent that the
Business was insured under such policies, Certegy shall, with respect to the
Business, have rights under such policies to the extent the events giving rise
as a claim under such policies occurred prior to 12:00 midnight (Eastern
standard time) on the Closing Date. Netzee agrees to cooperate with Certegy in
making claims under Netzee's insurance policies in connection with insurable
events that occurred prior to 12:00 midnight (Eastern Standard Time) on the
Closing Date, and shall remit any associated recoveries promptly to Certegy.
Subject to Section 10 regarding indemnification, with respect to events or
circumstances covered by insurance coverage written on an "occurrence basis,"
Netzee and its Affiliates will have no liability for occurrences that take place
on and after 12:00 midnight (Eastern Standard Time) on the day following the
Closing Date. With respect to events or circumstances covered by insurance
coverage written on a "claims made basis," Netzee and its Affiliates will have
no liability for claims made after 11:59 p.m. on the Closing Date.

        8.10 Exclusivity. From the Effective Date until the Closing, Netzee will
not (and shall cause its agents and Affiliates not to), directly or indirectly:
(a) sell or agree to sell, or solicit any proposal from, or initiate or engage
in discussions or negotiations with, any Person or group of Persons other than
Certegy and its Affiliates and representatives, concerning any proposal to
acquire, directly or indirectly, and through an asset or stock acquisition,
merger or other structure, all or substantially all of the assets of Netzee or
the Business; (b) provide confidential information concerning the Business or
the Purchased Assets to any such person or group for use in the evaluation of a
potential acquisition of any of the Purchased Assets; or (c) otherwise cooperate
in any way with, assist, participate in, facilitate or encourage, any effort or
attempt by any other Person to do or seek any of the foregoing. Netzee will
promptly provide Certegy written notice of Netzee's receipt of any proposal
described in subpart (a) above.

        8.11 Covenant Not to Compete. For a period of five (5) years after the
Closing Date Netzee covenants and agrees that it will not directly or indirectly
(including by licensing or other partial right transfers): (i) induce or
influence any Person to terminate a relationship with Certegy or one of its
Affiliates; or (ii) engage or participate in, acquire, manage, operate, control
or participate in the management, operation or control of, either alone or
jointly with any corporation, partnership, joint venture or other business
organization or Person that: (a) provides any service that competes with the
products and services currently offered by the Business; or (b) solicits to hire
or hires any Transferred Employee or other person employed by Certegy, or any of
its Affiliates, subsequent to Closing. The parties agree that the restrictive
covenants contained in this subsection are reasonable under the circumstances
and further agree that these covenants should be interpreted so as to be
effective and valid under applicable Law. If any one or more of the provisions
contained in this subsection shall be held excessively broad as to duration,
geographical scope, activity or subject, such provision shall be construed by
limiting or reducing it so as to be enforceable to the maximum extent compatible
with applicable Law. For purposes of this subsection, the terms "Netzee" and
"Certegy" shall include their respective successors and assigns.

        8.12 Equitable Remedies. Netzee and Certegy each acknowledge that any
breach or threatened breach of the provisions of either of Subsections 8.10 or
8.11 will cause irreparable injury for which an adequate monetary remedy does
not exist. Accordingly, in the event of any such breach or threatened breach,
Certegy or Netzee, as applicable, shall be entitled, in addition to the exercise
of other remedies, to seek and (subject to court approval) obtain injunctive
relief, without necessity of posting a bond restraining the applicable party
from committing such breach or threatened breach.

        8.13 Intellectual Property. If Netzee or any Person owned or controlled
by it, owns or shall at any time acquire any Assigned IP, such party shall
promptly cause such Assigned IP to be

20

--------------------------------------------------------------------------------

immediately transferred to Certegy. Such party shall transfer that property for
no additional consideration and through the execution and delivery of such
instruments and documents as Certegy reasonably requests.

        8.14 Endorsement of Checks. Following the Closing, Netzee authorizes
Certegy to endorse for deposit in its name, and collect for Certegy's account,
any checks received in payment of any accounts included in the Purchased Assets,
and any refunds of deposits, prepaid expenses and similar amounts included in
the Purchased Assets. In the event any payments due Certegy are received by
Netzee, Netzee will promptly turn same over to Certegy.

        8.15 Meeting of Shareholders.

        (a)  Proxy Statement. As soon as practicable following the execution of
this Agreement, Netzee shall prepare and file with the Securities and Exchange
Commission ("SEC") a proxy statement in preliminary form relating to the
Shareholders' Meeting (as defined in Subsection 8.15(b)) (such proxy statement
as amended or supplemented from time to time being hereinafter referred to as
the "Proxy Statement"). Netzee shall use best efforts to respond to all SEC
comments with respect to the Proxy Statement and to have the Proxy Statement
cleared by the SEC as promptly as practicable and to cause the definitive Proxy
Statement to be mailed to Netzee's shareholders at the earliest practicable
date. Netzee shall notify Certegy of the receipt of any comments of the SEC with
respect to the Proxy Statement and of any requests by the SEC for any amendment
or supplement thereto or for additional information and shall provide to Certegy
promptly copies of all correspondence between Netzee or any representative of
Netzee and the SEC with respect thereto. Netzee shall give Certegy and its
counsel the opportunity to review the Proxy Statement, including all amendments
and supplements thereto, prior to its being filed with the SEC and shall give
Certegy and its counsel the opportunity to review all responses to requests for
additional information and replies to comments prior to their being filed with,
or sent to, the SEC. Netzee shall use its reasonable best efforts, after
consultation with Certegy, to respond promptly to all such comments of and
requests by the SEC.

        (b)  Meeting of Shareholders. As soon as practicable following the
execution of this Agreement, Netzee will take all action necessary in accordance
with applicable Law and its Articles of Incorporation and Bylaws to: (i) hold a
meeting of its shareholders ("Shareholders' Meeting") to be held as soon as
reasonably practicable after the execution of this Agreement to consider
adoption and approval of: (A) this Agreement; (B) approval of the transactions
contemplated hereby and thereby; and (C) a plan of liquidation and dissolution
as set forth in Schedule 8.15(b); (ii) seek to cause the Board of Directors of
Netzee to recommend, in accordance with applicable Law, that the shareholders of
Netzee approve and adopt this Agreement and the transactions contemplated
hereby; (iii) include the recommendation of the Board of Directors in the Proxy
Statement; and (iv) use its reasonable best efforts to obtain such approval and
adoption by the shareholders.

        8.16 Filings; Other Actions.

        (a)  Subject to applicable Laws relating to the exchange of information,
Certegy and Netzee shall have the right to review in advance, and to the extent
practicable each will consult the other on, all the information relating to
Certegy or Netzee, as the case may be, that appear in any filing made with, or
written materials submitted to, any third party and/or any Governmental
Authority in connection with the transactions contemplated by this Agreement or
the other Operative Agreements. In exercising the foregoing right, each of
Netzee and Certegy shall act reasonably and as promptly as practicable.

21

--------------------------------------------------------------------------------

        (b)  Netzee and Certegy each shall, upon request by the other, furnish
the other with all information concerning itself, its Subsidiaries, directors,
officers and shareholders and such other matters as may be reasonably necessary
or advisable in connection with the Proxy Statement, or any other statement,
filing, notice or application made by or on behalf of Certegy, Netzee or any of
their respective Subsidiaries to any third party and/or any Governmental
Authority in connection with the transactions contemplated by this Agreement or
the other Operative Agreements.

        8.17 Use of Proceeds. Netzee shall distribute the Closing Cash Payment,
which shall be deposited at Closing as provided in Section 5.3(i) and in the
manner provided on Schedule 8.15(b).

        9.    Conditions to Closing.

        9.1  Conditions to Obligations of Certegy. The obligations of Certegy to
consummate the transactions contemplated by this Agreement and the Operative
Agreements are subject to the satisfaction or fulfillment at or prior to Closing
of the following conditions, any of which may be waived in whole or in part by
Certegy in writing: (i) all representations and warranties of Netzee contained
in this Agreement or the Operative Agreements being true and correct in all
material respects at and as of the Closing; (ii) Netzee performing and complying
in all material respects with all the covenants, obligations and agreements
required by this Agreement to be performed or complied with at or prior to the
Closing, except that representations and warranties that are confined to a
specific date shall speak only as of such date; (iii) no Material Adverse Change
having occurred, and no event having occurred that could reasonably be expected
to result in a Material Adverse Change; (iv) receipt of any requisite
governmental or regulatory approval (or written waiver thereof), and there being
no Law or injunction making illegal or otherwise prohibiting or restraining the
consummation of the transactions contemplated by this Agreement or the Operative
Agreements; (v) Netzee executing and delivering to Certegy such bills of sale,
leases, assignments and other instruments of transfer as Certegy may reasonably
require to transfer title to the Purchased Assets, free and clear of all
Encumbrances other than Permitted Encumbrances; (vi) Netzee delivering to
Certegy an officer's certificate in a form mutually agreeable to the parties,
duly executed by an authorized officer of Netzee, that certifies that the
conditions set forth in Subsections 9.1(i) and 9.1(ii) are fully satisfied as of
Closing; (vii) Netzee delivering to Certegy a secretary's or assistant
secretary's certificate, duly executed by such authorized officer, with
corporate and authority documents attached as exhibits to each certificate;
(viii) Certegy having received a fully executed Bill of Sale and Assignment from
Netzee in a form mutually acceptable to the parties; (ix) the receipt by Certegy
of an opinion from Netzee's legal counsel, dated the date of Closing, covering
such matters as are reasonable and customary for similar transactions and in a
form mutually acceptable to the parties; (x) the waivers, consents and approvals
set forth on Schedule 6.3 shall have been obtained and delivered, each on terms
reasonably satisfactory to Certegy; (xi) Certegy receiving releases of the
Encumbrances on the Purchased Assets, other than Permitted Encumbrances, all in
a form reasonably satisfactory to Certegy; (xii) the applicable landlords having
executed consents, in a form reasonably acceptable to Certegy, to the assignment
of the Real Property Leases identified on Schedule 4.1(a)(vi) from Netzee to
Certegy or its designate; (xiii) Intercept, Inc. executing an agreement to
market, promote and otherwise distribute the electronic banking and related
services offered by Certegy and its Affiliates, in a form mutually acceptable to
the parties; (xiv) Netzee having received the requisite shareholder approval of:
(A) this Agreement; (B) the transactions contemplated by this Agreement and the
Operative Agreements; and (C) a plan of liquidation and dissolution as set forth
on Schedule 8.16(b); (xv) Certegy having received general releases in a form
reasonably acceptable to the parties from: (A) those executive officers of
Netzee who are also shareholders of Netzee; (B) InterCept, Inc.; (C) John H.
Harland Company; and (D) the holder of all shares of Netzee's Series B
Convertible Preferred Stock; (xvi) Certegy receiving the Accounts Receivable

22

--------------------------------------------------------------------------------

Certificate as referred to and defined in Subsection 4.3(b); (xvii) all actions,
proceedings, instruments and documents required to carry out the transactions
contemplated by this Agreement, and all other legal matters required for such
transactions, shall have been reasonably satisfactory to Certegy prior to
Closing; (xviii) the assignment by Netzee of the Client Contracts to Certegy
coupled with receipt of the requisite consent from all clients who have the
ability to object to such assignment; (xix) the execution of the Indemnity
Escrow Agreement, in a form reasonably acceptable to Certegy, by all parties
thereto; (xx) Netzee's reasonable efforts to obtain, at Certegy's expense, a
Supplemental Extended Reporting Period clause in its existing Errors and
Omissions/Professional Liability insurance policy; (xxi) Netzee's reasonable
efforts to obtain, at Certegy's expense, the addition of Certegy and its
Affiliates as "additional insureds" on all Business Insurance Policies for all
claims arising out of events that occurred in advance of Closing; (xxii) the
assignment (or termination) by John H. Harland Company to Certegy or one of its
Affiliates, on substantially the same terms, of the equipment leases identified
in Schedule 6.19 combined with advance written consent to such assignment by
Dell Computer Corporation; and (xxiii) Certegy's receipt of written
acknowledgements, in a form substantially the same as the form previously
provided to Certegy, from Bruce Gall, John H. Harland Company and
Intercept, Inc. of the satisfaction of all conditions to their consents
described in Schedule 6.3.

        9.2  Conditions to Obligations of Netzee. The obligations of Netzee to
consummate the transactions contemplated by this Agreement and the Operative
Agreements are subject to the satisfaction or fulfillment at or prior to the
Closing of the following conditions, any of which may be waived in whole or in
part by Netzee in writing: (i) all representations and warranties of Certegy
contained in this Agreement or the Operative Agreements being true and correct
in all material respects at and as of the Closing; (ii) Certegy performing and
complying in all material respects with all covenants and agreements required by
this Agreement to be performed or complied with at or prior to the Closing;
(iii) there being no Law or injunction issued by a court of competent
jurisdiction making illegal or otherwise prohibiting or restraining the
consummation of the transactions contemplated by this Agreement; (iv) Certegy
having paid Netzee the Cash Payment by wire transfer of immediately available
funds to an account designated in writing by Netzee at least one (1) Business
Day prior to the Closing Date; (v) Certegy having executed and delivered to
Netzee instruments of assumption, in a form mutually acceptable to both parties
and reasonably required to effect such assumption, pursuant to which Certegy
shall assume the Assumed Liabilities, together with such other certificates,
instruments and agreements as may be reasonably required in order to effect such
assumption; (vi) Certegy delivering to Netzee an officer's certificate, duly
executed by an authorized officer of Certegy, that certifies that the conditions
set forth in Subsections 9.2(i) and 9.2 (ii) are fully satisfied; (vii) Netzee
having received an opinion from Certegy's legal counsel in a form mutually
acceptable to the parties; (viii) Certegy delivering to Netzee a secretary's or
assistant secretary's certificate, duly executed by such authorized officer,
with corporate and authority documents attached as exhibits to each certificate;
(ix) Netzee having received the requisite shareholder approval of: (A) this
Agreement; (B) the transactions contemplated by this Agreement and the Operative
Agreements; and (C) a plan of liquidation and dissolution as set forth on
Schedule 8.16(b); (x) receipt of any requisite governmental or regulatory
approval (or written waiver thereof), and there being no Law or injunction
making illegal or otherwise prohibiting or restraining the consummation of the
transactions contemplated by this Agreement or the Operative Agreements;
(xi) all actions, proceedings, instruments and documents required to carry out
the transactions contemplated by this Agreement, and all other legal matters
required for such transactions, shall have been reasonably satisfactory to
counsel for Netzee prior to Closing; and (xii) the execution of the Indemnity
Escrow Agreement, in a form reasonably acceptable to Netzee, by all parties
thereto.

23

--------------------------------------------------------------------------------




        10.  Indemnification.

        10.1 Survival. The representations, warranties and covenants contained
in this Agreement and in any certificate delivered pursuant to this Agreement
shall survive the Closing and any investigation made by Certegy or Netzee for a
period of one hundred eighty (180) days following the Closing Date. No action
for a breach or inaccuracy of the representations and warranties made or deemed
made in this Agreement or in any certificate delivered pursuant to this
Agreement shall be brought more than one hundred eighty (180) days following the
Closing Date, except for: (i) claims of which the indemnifying party has been
notified by the claiming party within such one hundred eighty (180) day period;
and (ii) claims for material breaches of representations and warranties of
Netzee which, to the knowledge of Netzee, were inaccurate at the Closing and
which were not then disclosed in writing to Certegy, which claims shall survive
until the expiration of the applicable statute of limitations. It is understood
that a claim may be made prior to such time as the exact amount thereof shall
have been determined.

        10.2 Indemnification by Certegy. Certegy shall indemnify and hold Netzee
and its Affiliates, officers, directors, employees, attorneys, agents,
representatives, successors and assigns (each, a "Netzee Indemnified Party")
harmless from and against all claims, losses, damages, liabilities, obligations,
payments, penalties, costs and expenses of any nature (including, without
limitation, the costs and expenses of any and all actions, suits, proceedings,
assessments, judgments, settlements, compromises, fines and interest relating
thereto and reasonable attorneys' fees and reasonable disbursements in
connection therewith) (collectively, "Losses") arising out of or relating to:
(i) any inaccuracy or breach by Certegy of a representation, warranty, covenant
or agreement of Certegy contained in this Agreement, an Operative Agreement or
in any certificate delivered pursuant to this Agreement; (ii) any Liability or
obligation to brokers retained by for or on behalf of Certegy or its Affiliates
in connection with the transactions contemplated by this Agreement; (iii) the
Assumed Liabilities to the extent the indemnified claim arose out of actions
that occurred after the Closing; and (iv) the ownership or operation of the
Purchased Assets or the Business after the Closing Date in all respects other
than the Excluded Liabilities.

        10.3 Indemnification by Netzee. Netzee shall indemnify and hold Certegy
and its Affiliates, officers, directors, employees, attorneys, agents,
representatives, successors and assigns (each, a "Certegy Indemnified Party")
harmless against all Losses arising out of or related to: (i) any inaccuracy or
breach by Netzee of a representation, warranty, covenant or agreement of Netzee
contained in this Agreement, an Operative Agreement or in any certificate
delivered pursuant to this Agreement; (ii) any Liability or obligation to
brokers retained by for or on behalf of Netzee or its Affiliates in connection
with the transactions contemplated by this Agreement; (iii) the Excluded
Liabilities (regardless of whether information relating such Excluded
Liabilities is set forth on a schedule); (iv) the ownership or operation of the
Purchased Assets or the Business prior the Closing Date in all respects other
than the Assumed Liabilities; (v) any voluntary or involuntary bankruptcy or
insolvency proceeding of which Netzee is the subject; (vi) any third party
challenges to the transactions contemplated by this Agreement or the Operative
Agreements as being part of a fraudulent conveyance; and (vii) the Closing Date
Accounts Receivable being less than eight hundred thousand dollars
($800,000.00).

        10.4 Claims. A party entitled to indemnification under this Agreement
with respect to any claim ("Indemnified Party") will give the party required to
provide such indemnification ("Indemnifying Party") prompt written notice of any
legal proceeding, claim or demand (in each case, a "Claim") with respect to
which the Indemnified Party is entitled to indemnification. The Indemnifying
Party shall have the right, by giving notice to the Indemnified Party within ten
(10) days after receipt of notice from the Indemnified Party of a Claim stating
that the Indemnifying Party is responsible for such Claim, at its expense, to
defend against, negotiate, settle or otherwise deal with any Claim with respect
to which it is the Indemnifying Party and to have

24

--------------------------------------------------------------------------------




the Indemnified Party represented by counsel, reasonably satisfactory to the
Indemnified Party and selected by the Indemnifying Party; provided, that the
Indemnified Party may participate in any proceeding with counsel of its choice
and at its expense; provided further, that Certegy, at any time when it believes
in good faith that any Claim with respect to which Netzee is defending, is
having a Material Adverse Change on the assets, affairs, condition (financial or
otherwise) or prospects of Certegy, or upon the Business or the Purchased
Assets, or could adversely affect or detract from the value of the Purchased
Assets or the Business, may assume the defense and settlement of such Claim in
good faith, with counsel of its choice, at it expense; and provided further,
that the Indemnifying Party may not enter into a settlement of any Claim without
the consent of the Indemnified Party unless such settlement requires no more
than a monetary payment for which the Indemnified Party is fully indemnified.
The parties will cooperate fully with each other in connection with the defense,
negotiation and/or settlement of each Claim.

        10.5 Limitations. Absent fraud, the cumulative indemnification
obligation of either party with respect to any Losses or Claims shall not exceed
the Indemnity Escrow Amount. In the absence of fraud, and except for
non-monetary equitable relief, if the Closing occurs, indemnification pursuant
to the provisions of this Section 10 shall be the sole and exclusive remedy of
the parties for any breach of any representation or warranty contained in this
Agreement.

        10.6 Treatment of Indemnity Benefits. All payments made by Netzee or
Certegy, as the case may be, to or for the benefit of the other party pursuant
to any indemnification obligations under this Agreement shall be treated as
adjustments to the Purchase Price for Tax purposes and such agreed treatment
shall govern for purposes of this Agreement.

        11.  Termination.

        11.1 Termination. This Agreement and the transactions contemplated by
this Agreement may be terminated at any time prior to the Closing: (i) by the
mutual written consent of Netzee and Certegy; (ii) by either Netzee or Certegy
if the Closing has not occurred on or prior to 5:00 p.m., Eastern Standard Time,
on January 15, 2003 ("Termination Date"); provided, however, that the right to
terminate this Agreement under this Subsection 11.1(ii) shall not be available
to a party whose action or inaction has resulted in a willful and material
breach of this Agreement; (iii) by either Netzee or Certegy if any Governmental
Authority issues a final and non-appealable Governmental Order restraining,
enjoining or otherwise prohibiting the consummation of the transactions
contemplated by this Agreement; provided, the party seeking to so terminate has
exercised commercially reasonable efforts to oppose any such Governmental Order
or to have the Governmental Order vacated or made inapplicable to the
transactions contemplated by this Agreement; (iv) by Certegy, if Netzee
materially breaches any representation, warranty, covenant or other agreement to
be performed by it contained in this Agreement or an Operative Agreement, and
such breach is incapable of being cured or is not cured within ten (10) days
after Netzee's receipt of written notice from Certegy; (v) by Netzee, if Certegy
materially breaches any representation, warranty, covenant or other agreement
contained in this Agreement or an Operative Agreement, and such breach is
incapable of being cured or is not cured within ten (10) days after Certegy's
receipt of written notice from Netzee; (vi) by Certegy or Netzee if shareholder
approval of the matters specified in Subsection 8.15(b) shall not have been
obtained at the Shareholders Meeting; (vii) by Certegy if the satisfaction of
any condition to the obligations of Certegy set forth in Subsection 9.1 becomes
impossible; or (viii) by Netzee if the satisfaction of any condition to the
obligations of Netzee set forth in Subsection 9.2 becomes impossible.

        11.2 Procedure and Effect of Termination. If either party terminates
this Agreement pursuant to Subsection 11.1, this Agreement, other than the
obligations of the parties under Subsections 8.3 (Confidentiality), 8.5
(Publicity), 8.6 (Transaction Costs), Subsection 11.2 (Procedure and Effect of
Termination), and Section 12 (Miscellaneous) (each of which shall survive
termination), shall

25

--------------------------------------------------------------------------------




forthwith become void and have no effect, without any liability on the part of
any terminating party or its officers, directors or shareholders. In the event
of termination of this Agreement pursuant to Subsection 11.1, written notice of
the termination must be given by the terminating party at least three
(3) Business Days prior to the date of termination. If this Agreement is
properly terminated, all filings, applications and other submissions made
pursuant to this Agreement, to the extent practicable, shall be withdrawn from
the agency or other person to which they were made.

        12.  Miscellaneous.

        12.1 Assignment. This Agreement shall be binding upon and inure solely
to the benefit of each party and their respective successors and assigns,
provided that neither this Agreement nor any of the rights, interests or
obligations under this Agreement may be assigned or delegated by Netzee or
Certegy without the prior written consent of the other party, and any purported
assignment or delegation shall be null and void except that, without Netzee's
consent, Certegy may assign this Agreement to a wholly-owned Subsidiary of
Certegy Inc.

        12.2 Governing Law. This Agreement will be governed by and construed and
interpreted in accordance with the substantive Laws of the State of Georgia,
without giving effect to any choice of law or conflicts of Law provision or rule
that would cause the application of the Laws of a jurisdiction other than
Georgia. The prevailing party in any action arising out of this Agreement shall
be entitled to the recovery of its reasonable attorney's fees, costs and
expenses. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY
ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND THEREFORE IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY
HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY LITIGATION ARISING, DIRECTLY OR
INDIRECTLY, OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE OPERATIVE
AGREEMENTS. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANOTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THIS WAIVER.
EACH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, AND
MAKES IT VOLUNTARILY.

        12.3 Waiver. No party shall be deemed to have waived any of its rights
under this Agreement without agreeing to do so in writing. No waiver of a breach
of this Agreement shall constitute a waiver of any prior or subsequent breach of
this Agreement. No delay on the part of any party in exercising any right, power
or privilege under this Agreement shall operate as a waiver, nor shall any
single or partial exercise of any right, power or privilege preclude any other
or further exercise or the exercise of any other right, power or privilege.
Whenever this Agreement requires or permits consent by or on behalf of a party,
that consent must be given in writing in a manner consistent with the
requirements for a waiver as set forth in this subsection.

        12.4 Force Majeure. No party shall be liable for any loss or damage due
to causes beyond its control, including earthquake, war, fire, flood, power
failure, terrorist acts, acts of God or other catastrophes.

        12.5 Headings; Construction. The headings that appear in this Agreement
are inserted for convenience only and shall not limit or extend its scope. Each
of the agreements and covenants contained in this Agreement are in addition to
any other similar agreement or covenant contained in any other document entered
into in connection with this Agreement, and do not limit the applicability of
such other agreement or covenant.

26

--------------------------------------------------------------------------------




        12.6 Entire Agreement. This Agreement, together with the Nondisclosure
Agreements, constitutes the entire understanding of the parties with respect to
its subject matter, and all prior agreements, understandings and representations
relating to the subject matter of this Agreement are canceled in their entirety.
The exhibits, schedules and Operative Agreements are incorporated by reference
into and made a part of this Agreement for all purposes.

        12.7 Neutral Construction. The parties agree that this Agreement was
negotiated fairly between them at arms' length and that the final terms of this
Agreement are the product of the parties' negotiations. Each party represents
and warrants that it has sought and received legal counsel of its own choosing
with regard to the contents of this Agreement and the rights and obligations
affected hereby. This Agreement shall be construed equally against the parties
regardless of who is more responsible for its preparation.

        12.8 Severability. If there is a conflict between any part of this
Agreement and any present or future Law, this Agreement shall be curtailed only
to the extent necessary to bring it within the requirements of that Law, and the
remainder of this Agreement shall remain in full force and effect.

        12.9 Notices. All notices, requests, demands, claims and other
communications that are required or may be given pursuant to this Agreement must
be in writing and delivered personally (with written receipt) by hand delivery,
a reputable overnight courier, by facsimile or by registered or certified mail,
return receipt requested, postage prepaid, to the parties at the following
addresses (or to the attention of such other Person or at such other address as
any party may provide to the other party by notice in accordance with this
subsection):

if to Certegy, to:

Certegy E-Banking Services, Inc.
Attention: Law Department
11601 Roosevelt Boulevard
St. Petersburg, Florida 33717-2202
Facsimile: (727) 556-9196

with a copy (which shall not constitute notice) to:

Kilpatrick Stockton L.L.P.
1100 Peachtree Street, Suite 2800
Atlanta, Georgia 30309
Attention: Greg Cinnamon

if to Netzee, to:

Netzee, Inc.
Attention: Donny R. Jackson, Chief Executive Officer
6190 Powers Ferry Road
Powers Ferry Landing East, Suite 400
Atlanta, Georgia 30339
Facsimile: (770) 850-0400

with a copy (which shall not constitute notice) to:

Sutherland Asbill & Brennan LLP
999 Peachtree Street, N.E., Suite 2300
Atlanta, Georgia 30309
Attention: Mark D. Kaufman
Facsimile: (404) 853-8806

27

--------------------------------------------------------------------------------

Any such notice or communications shall be deemed to have been given (i) on the
date of delivery, if by hand delivery, (ii) as of the next business day after
the date actually sent via overnight courier, (iii) five days after it is
mailed, or (iv) upon the sender's telephonic confirmation of receipt by the
recipient if sent via facsimile.

        12.10 Time is of the Essence. Time is of the essence with respect to the
obligations of the parties under this Agreement.

        12.11 No Third Party Beneficiary. This Agreement is made for the sole
benefit of the parties and their respective successors, executors and permitted
assigns, and nothing contained in this Agreement, express or implied, is
intended to or shall confer any third-party beneficiary right or any other legal
or equitable rights, benefits or remedies of any nature whatsoever upon any
Person who is not a party (except to the extent that any Affiliates of Netzee or
Certegy are expressly identified in this Agreement).

        12.12 Counterparts. This Agreement may be executed in one or more
counterparts for the convenience of the parties, including by facsimile, each of
which shall be deemed an original and all of which together will constitute one
and the same instrument.

        12.13 Amendment. This Agreement may only be modified by written
agreement of the parties.

        12.14 No Successor Liability. It is expressly understood that the
parties intend that Certegy shall not be considered a successor to Netzee or any
of its Affiliates by reason of any theory of law or equity, and that Certegy
shall have no Liability except as otherwise provided in this Agreement for any
obligation or liability of Netzee or any of its Affiliates.

        12.15 Specific Performance. The parties acknowledge that the rights of
each party to consummate the transactions contemplated hereby are special,
unique, and of extraordinary character, and that, in the event either party
either violates or fails or refuses to perform any covenant herein, the other
party will be without adequate remedy at law. Therefore, in the event that any
party violates, fails or refuses to perform any covenant or agreement made by it
herein, the other parties, so long as they are not in breach hereof, may, in
addition to the remedies at law, institute and prosecute an action in a court of
competent jurisdiction to enforce specific performance of such covenant or
agreement or seek any other equitable relief.

[Signature page follows.]

28

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
Effective Date.

    DOWN ACQUISITION CORPORATION
 
 
By:
 
/s/  JERRY HINES      

--------------------------------------------------------------------------------

Jerry Hines
President
 
 
NETZEE, INC.
 
 
By:
 
/s/  DONNY R. JACKSON      

--------------------------------------------------------------------------------

Donny R. Jackson
Chief Executive Officer

29

--------------------------------------------------------------------------------

Exhibit A
Netzee Wire Instructions

Wire funds to:

Bank of America
Atlanta, Georgia
Netzee, Inc. Master Account
ABA #061000052
Acct #003268116953

30

--------------------------------------------------------------------------------



QuickLinks


TABLE OF CONTENTS
List of Schedules and Exhibits
